El Juez Pbesidente Sb. del Tobo,
emitió la opinión del tribunal.
Se trata de una reclamación sobre daños y perjuicios oca-sionados con motivo de la mjuerte de mi niño, producida por un carro eléctrico, el 15 de Noviembre de 1917.
Los demandantes son Eduardo Arreche y su esposa Ma-ría Prados de Arreche y la demandada la corporación dueña del tranvía. Se establecen en la demanda dos causas de ac-ción, una por el marido y otra por la mujer con el concurso de su marido. Se pide sentencia por doce mil dólares en favor del demandante y diez mil en favor de la demandante.
Se adujo por la demandada, como excepciones previas, la indebida acumulación de partes y de acciones, y la falta de hechos suficientes para determinar una buena causa de acción. Las excepciones fueron declaradas sin lugar. Con-testó la demandada negando todas y cada una de las alega-ciones de la demanda y alegando, por vía de defensa adicio-*446nal a ambas causas de acción, la negligencia del niño, imputable a sus padres los demandantes.
Fué el pleito a juicio, practicándose una larga prueba, y la corte, por último, dictó la sentencia apelada por virtud de la cual se condenó a la demandada a pagar al deman-dante Arredre $7,880 y a la demandante Sra. de Arredre $7,000 con costas y honorarios de abogado.
Señala la apelante en su alegato la comisión de doce errores.
El primero se refiere a las excepciones previas. Com-prende dos cuestiones, a saber: acumulación de acciones y de partes y falta de hechos.
Veamos la cuestión relativa a la acumulación. La ape-lante sostiene que:
“Aquí la demanda enmendada establece dos acciones una corres-pondiente al padre y la otra a la madre y la corte adoptando tal teoría realmente dieta dos sentencias concediendo una cantidad como indemnización del demandante y otra suma como 'indemnización de la demandante. Es un caso típico de indebida acumulación de partes y de indebida acumulación de acciones.”
Los apelados discuten ampliamente en su alegato la cues-tión, pero nada concreto aportan para la resolución del pro-blema.
El juez sentenciador, se expresó, en su opinión, así:
“No tenemos duda de que el padre demandante en este caso puede recobrar daños por la muerte de su hijo basado en el artículo 60 del Código de Enjuiciamiento Civil, y además por el 1803 del Código Civil, y que la madre del demandante puede asimismo recobrar daños por la muerte de su hijo basada en las disposiciones del referido ar-tículo 1803 del Código Civil, pues el artículo 60 antes citado no im-pide ni restringe su acción.”
“El que por acción u omisión causa daño a otro, inter-viniendo culpa o negligencia, está obligado a reparar el daño causado,” dice el artículo 1803 del Código Civil Eevisado.
Esa disposición legal es la misma que promulgó el le-*447gislador español en el artículo 1902 del Código Civil antiguo. Y aplicándola, la Corte Suprema de España y la de Puerto Eico han reconocido que a virtud de ella pueden reclamarse los daños y perjuicios realmente cansados a virtud de la mnerte de una persona ocasionada por la cnlpa o negligen-cia de otra. Véanse las sentencias del Tribunal Supremo de España de 14 de diciembre de 1894, 76 J. C. 483 y de la Corte Suprema de Puerto Rico en el caso Díaz v. The San Juan Light & Transit Co., 17 D. P. R. 69, 74.
En 1904 el legislador portorriqueño adoptó un Código de Enjuiciamiento Civil de procedencia genuinamente americana que, en sus artículos 60 y 61, dice:
“Art. 60. — Un padre, o si éste hubiese muerto o abandonado a su familia, la madre, puede entablar demanda por daño causado a un hijo menor de edad, o por la muerte de éste, y un tutor por daño a un menor, o pupilo, o muerte de éste, cuando dicho daño o muerte se deba al acto ilegal o negligencia de otro. Dicha demanda podrá entablarse contra la persona causante del daño o muerte, y si dicha persona estuviese empleada por otra persona responsable de su con-ducta, también contra ésta.
“Art. 61. — Cuando la muerte de una persona mayor de edad fuere causada por el acto ilegal o negligencia de otra, sus herederos o re-presentantes personales podrán entablar demanda imr daños y per-juicios contra la persona causante de la muerte; y si dicha persona estuviere empleada por otra, responsable de su conducta, podrán también entablarla contra ésta. En toda demanda con arreglo a este artículo y al precedente, se regulará el importe de los daños y per-juicios que fueren justos vistas todas las circunstancias del caso.”
La regla general contenida en el artículo 1803 se con-cretó, en cuanto a los casos fijados en los mismos, en los ar-tículos 60 y 61 y son éstos, como última expresión y como disposición específica del pensamiento legislativo, los que de-ben aplicarse.
“Como el derecho de acción por daños resultantes de la muerte,” dice .Corpus Juris, “es enteramente estatutorio, tal acción debe establecerse en el nombre de la persona o *448personas a quienes el dereclio de acción es otorgado por el estatuto bajo el cual la acción se ejercita. Cuando existe un estatuto general y otro especial que concede el derecho por la muerte ilegal en determinadas clases de casos, el último es el que rige con respecto a cuál es la propia parte deman-dante en casos en que el estatuto especial controla el dere-cho a recobrar. Donde una preferencia es dada por el esta-tuto a ciertas personas, la acción debe presentarse por las personas autorizadas en el orden de preferencia.” 17 C. J. 1262.
Siendo esto así, sólo al padre competía en este caso el ejercicio de la acción y la excepción de indebida acumula-ción de acciones y de partes debió ser declarada con lugar.
Por el motivo indicado se impone la revocación de la. sentencia recurrida sin que haya necesidad de examinar los restantes errores señalados, pero, refiriéndonos a las excep-ciones previas solamente, nos parece oportuno consignar que de entrar en el examen de la segunda, quizá también nos hubié-ramos visto obligados a declararla con lugar. Los hechos se alegan en una forma tan larga, vaga y confusa, que en realidad de verdad no surge de ellos, por lo menos con la claridad de-bida, el derecho que pueda existir a clamar daños y perjui-cios a virtud de la muerte del niño Arreche.
Por virtud de lo expuesto debe revocarse la sentencia apelada, con permiso para enmendar la demanda deiítro del término de cinco días contados a partir del en que esta sen-tencia sea registrada en la corte de distrito.

Revocada la sentencia apelada y concedidos cinco días a los demandantes para, enmen-dar la demanda.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.